Conviction is for misdemeanor theft; punishment, a fine of $10.00 and confinement in the county jail for twenty days.
The record is before us without a statement of facts or bills of exceptions. The information is in due form and sufficient to charge the offense.
We note from an inspection of the judgment that the trial was had before the court without the intervention of a jury and that upon appellant's plea of guilty, the trial judge entered a finding that he was guilty and assessed the penalty at a fine of $10.00 and confinement in jail for 20 days. In basing the judgment upon the finding, it appears that in entering the judgment, the clerk inadvertently provided that the term of confinement in the county jail should be 10 days, whereas if the finding of the court is followed, the judgment would read 20 days as above noted.
The judgment is reformed in order that it may be shown that the punishment assessed against the appellant is a fine of $10.00 and confinement in the county jail for 20 days. As reformed, the judgment is affirmed.
All other matters appearing regular, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.